DETAILED ACTION
	This Office action is in response to the filings of 10 June 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term AutoCAD, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claims 1, 3-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US Publication 2021/0271783 A1), hereinafter Okada, further in view of Rudnitsky et al. (US Publication 2020/0319630 A1), hereinafter Rudnitsky.

	Regarding claim 1, Okada discloses an apparatus for auto-generating an AutoCAD drawing (Okada discloses the use of a 3D computer aided design [CAD] device, at ¶ [0046], wherein the CAD device utilizes a design and construction assistance system that can automatically generate a production drawing, at [0257]), the apparatus comprising:
a receiver configured to receive only input data required for drawing equipment from strength calculation data about the equipment provided by a strength calculation program (Okada discloses utilizing a strength calculation, and subsequent to the strength calculation, modifying the design information, at [0203]);
a loading unit configured to load the input data (as seen in Fig. 3, the device includes storage 240 for storing data relevant to the design process.  See further [0054] and [0058]);
a display unit configured to display a shape of the equipment and information on each of components constituting the equipment by using the loaded input data (the device includes a display 220 that displays relevant information as an image or text, at [0056].  Arrangement information may be displayed on the display, at [0107]), wherein
the display unit comprises:
a shape display unit configured to display the shape of the equipment (the device includes an image generator for displaying an image diagram or image picture of the design.  See [0106]).
Okada fails to explicitly disclose a component icon bar configured to display a component list in which all of components constituting the equipment are each displayed as an icon; and
a nozzle icon bar configured to display a nozzle list in which all of nozzles constituting the equipment are each displayed as an icon.
Rudnitsky discloses systems and methods for utilizing CAD systems similar to Okada.  Furthermore, Rudnitsky discloses a graphical user interface for a CAD system in which components utilized in a design are listed in a “portion” of the display.  See [0078] and Fig. 21.  Rudnitsky discloses that the user interface displays pictures, names, and other data associated with the components of an assembly.  A nozzle is a well-known component type, similar to the bolts, nodes, and other components disclosed in [0078] and Fig. 21.  Rudnitsky discloses displaying any components used in an assembly as part of the listing interface, which would include any nozzles.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the CAD system of Okada to include the component user interface listings and icons of Rudnitsky.  One would have been motivated to make such a combination for the advantage of providing a designer with any information relevant to the product design, such that the product development process may be improved.  See Rudnitsky, [0011].

	Regarding claim 3, Rudnitsky discloses a preprocessor configured to extract only input data required for drawing all of components constituting the equipment from the strength calculation data about the equipment having a first format from the strength calculation program to convert the extracted input data into a second format, wherein the input data comprises a nozzle list, design data, material specification, and detail drawing data (Rudnitsky discloses the use of a tooling module for processing, formatting, and storing information to be provided to a Constructive System Studio [CSS], at [0033].  The CSS uses tooling information to analyze design projects and product manufacturing to determine which assembly parts are needed and able to design them, at [0032]).

	Regarding claim 4, Okada and Rudnitsky disclose wherein the preprocessor comprises:
a data extracting unit configured to extract at least one piece of data corresponding to a preset item on each of the components at a preset position of the strength calculation data having the first format so as to draw each of all components constituting the equipment; a mapping table generating unit configured to generate a mapping table for providing general information including unit information corresponding to a preset item so as to draw of each of all components constituting the equipment; and an input data generating unit configured to generate input data converted into the second format based on at least one piece of data extracted at the preset position or data in the mapping table (Rudnitsky discloses the use of databases [i.e., tables] for storing information describing robotic tooling, at [0015], storing parameters relevant to a design project in a knowledge database, at [0039], and/or a product design database, at [0075].  Okada discloses wherein the strength of a material is utilized as part of a calculation in design, at [0203] and [0249]).

	Regarding claim 5, Okada discloses an AutoCAD drawing automatic creation interface configured to automatically generate an AutoCAD drawing by using the input data when the AutoCAD drawing automatic creation interface is activated (Fig. 26 and [0237]-[0243] disclose steps wherein a user interacts [i.e., provides input] with a program interface to automatically generate a CAD drawing).

	Regarding claim 6, Rudnitsky discloses wherein the information providing unit further provides a shape image corresponding to a selected component icon or nozzle icon when an arbitrary component icon in the component icon bar or an arbitrary nozzle icon in the nozzle icon bar is selected (the shape images of components are displayed in a view as a result of the “selection” of components displayed in the component listing, at [0077] and Fig. 21.  By virtue of the user wishing to view the display of the components in an exploded or assembled view, the components of the icon bars are “selected”).

	Claims 8 and 14 disclose limitations analogous in scope to those of claim 1, and as a result are rejected under a similar rationale.  Claim 8 additionally recites when an AutoCAD drawing automatic creation interface provided by the display unit is activated, automatically generating an AutoCAD drawing by using the input data.  Such limitation, analogous in scope to those of claim 5, is disclosed by Okada.  See Fig. 26 and [0237]-[0243] disclose steps wherein a user interacts [i.e., provides input] with a program interface to automatically generate a CAD drawing.

	Regarding claims 9 and 15, Rudnitsky discloses wherein the displaying of the information further comprises checking and correcting detail information on each of the components (tooling information may be changed and stored in storage, at [0033].  The use of updated/changed information amounts to “checking and correcting” detail information on components).

	Regarding claims 10, 16, and 17, Okada and Rudnitsky disclose a shape display unit configured to display a shape of the equipment (Okada discloses wherein the device includes an image generator for displaying an image diagram or image picture of the design.  See [0106]); a component icon bar configured to display a component list in which all of components constituting the equipment are each displayed as an icon; and a nozzle icon bar configured to display a nozzle list in which all of nozzles constituting the equipment are each displayed as an icon (Rudnitsky discloses a graphical user interface for a CAD system in which components utilized in a design are listed in a “portion” of the display.  See [0078] and Fig. 21.  Rudnitsky discloses that the user interface displays pictures, names, and other data associated with the components of an assembly.  A nozzle is a well-known component type, similar to the bolts, nodes, and other components disclosed in [0078] and Fig. 21.  Rudnitsky discloses displaying any components used in an assembly as part of the listing interface, which would include any nozzles).

	Claims 12 and 19 recite limitations analogous in scope to those of claim 4, and as a result are rejected under similar rationale.

	Regarding claims 13 and 20, Okada and Rudnitsky disclose, wherein the display unit displays the generated AutoCAD drawing when the AutoCAD drawing automatic creation interface is activated (Okada at Fig. 26 and [0237]-[0243] disclose steps wherein a user interacts [i.e., provides input] with a program interface to automatically generate a CAD drawing), and
the AutoCAD drawing simultaneously displays a nozzle list that constitutes the equipment generated by using at least one of a front view, a side view, a rear view and a cross-sectional view of the equipment and input data, design data preset for each of components constituting the equipment, a material specification, and detail drawing information (the component list of Rudnitsky as seen in Fig. 21 includes a view of the component and related information)

Claims 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, in view of Rudnitsky, further in view of Patin (US Patent 6,516,451 B1)

	Regarding claim 2, Okada and Rudnitsky disclose the apparatus of claim 1.  Rudnitsky discloses at least displaying information relating to an identifier or type of components in a design, but fails to explicitly disclose wherein the display unit further comprises an information providing unit configured to load an identifier, type, diameter, size, thickness or material of a component or nozzle corresponding to a selected component icon or nozzle icon or material information from the input data so as to provide the input data through a separate window when an arbitrary component icon in the component icon bar or an arbitrary nozzle icon in the nozzle icon bar is selected.
	Patin discloses computer aided design software similar to Okada and Rudnitsky.  Furthermore, Patin discloses a popup window that displays the properties of selected component parts, at col. 4, lines 26-32.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the design system of Okada and Rudnitsky to include the popup window displaying component specifications as in Patin.
	One would have been motivated to make such a combination for the inherent advantage of improving communication of component details to the user.

	Claim 11 recites limitations analogous in scope to those of claim 2, and as a result is rejected under similar rationale.

	Regarding claim 7, Rudnitsky and Patin disclose wherein the information providing unit further comprises an interface configured to correct information provided through a separate window by loading information such as an identifier, type, diameter, size, thickness, and material of a component or nozzle corresponding to the selected component icon or nozzle icon from the input data (Patin discloses a popup window for displaying properties of selected component parts; Rudnitsky discloses wherein information is “corrected”, as it may be suitable updated and stored in storage, at [0033]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145